833 F.2d 1022
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.David CARTWRIGHT, Appellant,v.Howard JOHNSTON and Lillian H. Troxell, Appellees.
No. 87-1275
United States Court of Appeals, Federal Circuit.
October 9, 1987.

Before PAULINE NEWMAN, Circuit Judge, BALDWIN, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
The Board of Patent Appeals and Interferences in Patent Interference No. 100,363 awarded priority to the senior party Johnston and Troxell, based on the Board's determination of multiple issues.  The junior party Cartwright appeals the priority award, asserting that the senior party failed to comply with 35 U.S.C. Sec. 112, first paragraph, dealing with enablement and best mode.


2
We have reviewed the Board's decision and its premises.  As we discern no reversible error, the decision is affirmed.